DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with pg. 7 of Applicant Arguments/Remarks filed 01/27/2022
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the functional layer is made of a material comprising gallium nitride (GaN) and is located on the top surface, and the grounding layer covers the bottom surface and the sidewall; and 
a device chip located on the functional layer, and having a grounding pad that faces the main body, 
wherein the grounding pad is in contact with the functional layer and is electrically connected to the grounding layer in the through hole, and the grounding pad is further located in the functional layer”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 3-7 and 9-12 depending from claim 1 are therefor also allowable.

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the functional layer is made of a material comprising gallium nitride (GaN) and is located on the top surface, 
the grounding layer covers the bottom surface and the sidewall, and 
the grounding layer is located on the grounding region of the printed circuit board and is electrically connected to the grounding region; and 
a device chip located on the functional layer, and having a grounding pad facing the main body, 
wherein the grounding pad is in contact with the functional layer and is electrically connected to the grounding layer in the through hole, and the grounding pad is further located in the functional layer”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 14-16 depending from claim 13 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841